FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                         PUBLISH                     July 14, 2020
                                                                 Christopher M. Wolpert
                    UNITED STATES COURT OF APPEALS                   Clerk of Court

                                      TENTH CIRCUIT



 UNITED STATES OF AMERICA,

              Plaintiff-Appellee,
       v.                                                No. 19-2058
 RAQUEL CORTEZ,

              Defendant-Appellant.
       ----------------------------                ----------------------------
 UNITED STATES OF AMERICA,

              Plaintiff-Appellee,
       v.                                                No. 19-2059
 JOSEFINA REYES-MORENO,

              Defendant-Appellant.


        APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF NEW MEXICO
                (D.C. NOS. 2:18-CR-02639-KG-1 and 2)


Daniel Rubin (Meghan D. McLoughlin, Assistant Federal Public Defender, on the
joint briefs), Office of the Federal Public Defender, Las Cruces, New Mexico, for
Appellants.

Jennifer Rozzoni, Assistant United States Attorney (John C. Anderson, United
States Attorney, with her on the briefs), Office of the United States Attorney,
Albuquerque, New Mexico, for Appellee.
Before TYMKOVICH, Chief Judge, SEYMOUR, and MORITZ, Circuit Judges.


TYMKOVICH, Chief Judge.


      After a routine traffic stop in New Mexico led to Raquel Cortez and

Josefina Reyes-Moreno’s indictment for conspiring to transport undocumented

aliens, both defendants jointly moved to suppress evidence based on Fourth and

Fifth Amendment violations they allege occurred during the stop. The district

court found no constitutional violations and denied the motion.

      We agree no constitutional violations occurred during the stop. No Fourth

Amendment violation occurred because none of the law enforcement officers’

initial questions impermissibly delayed the stop and, during the stop, the officers

developed reasonable suspicion the defendants were transporting undocumented

aliens, justifying a further detention until Border Patrol arrived. No Fifth

Amendment violation occurred because neither Cortez nor Reyes-Moreno faced

custodial interrogation during the stop, rendering the absence of Miranda

warnings harmless.

      We therefore AFFIRM.




                                         -2-
                                I. Background

      Sergeant Alvarez, a New Mexico State Police Officer, was parked on State

Road 80—a two-lane highway running north-south in southwest New Mexico

—when he recorded a northbound pickup truck going 66 mph in a 55 mph zone.

Sergeant Alvarez turned on his vehicle’s emergency lights, triggering the

vehicle’s dashboard camera, and pulled the pickup over for speeding. The stop

occurred about fifty miles from the Mexico border, and State Road 80 does not

have a Border Patrol checkpoint on it.

      Traveling in the pickup were six individuals: Cortez and Reyes-Moreno,

two small children, and two adult male passengers. Cortez and Reyes-Moreno,

who are biological half-sisters and U.S. citizens, were in the front seat along with

one of the children, their nine-year-old niece. The other child, Cortez and Reyes-

Moreno’s eleven-year-old nephew, rode in the back with the two adult men. 1

      Sergeant Alvarez initially approached the vehicle and spoke to the driver,

Cortez. They discussed how fast Cortez had been going, and Sergeant Alvarez

asked for Cortez’s license, insurance, and registration. Then, as was his practice,

he asked Cortez to come stand at the front right bumper of his police vehicle. She




      1
         Cortez and Reyes-Moreno’s niece and nephew are children of a third
sister who was not present at the stop.

                                         -3-
obliged, and he followed her back to the squad car. According to his testimony,

Sergeant Alvarez did not notice the male passengers in the back seat at this time.

      Back at his police vehicle, while running Cortez’s license through his

computer system to check for outstanding warrants, Sergeant Alvarez asked

Cortez a series of questions regarding her travel plans and whom she was

traveling with. He asked where Cortez was coming from, where she was headed,

and who was traveling with her. Cortez replied that she was coming from

Douglas, Arizona—which lies right on the Mexico border—and that she was

heading to Alabama with her sister, niece, and nephew. Cortez did not mention

the two adult men in the back seat.

      Sergeant Alvarez asked a few questions regarding the relationship between

Cortez, Reyes-Moreno, and the children. He also inquired how long Cortez had

been in Douglas, whether she was working there, and where and with whom she

was staying while in Douglas. Cortez replied that she had not been working in

Douglas, and had been staying with her boyfriend. When Sergeant Alvarez asked

what he did for a living, she replied that he was a truck driver. Finally, Sergeant

Alvarez asked whose truck Cortez was driving, to which she responded that it was

Reyes-Moreno’s vehicle.

      Sergeant Alvarez then returned to the pickup to “check some numbers,”

while Cortez remained by the police vehicle. The officer later testified that he


                                         -4-
was checking the truck’s vehicle identification number at this time and the

dashboard camera video shows he checked something on the driver’s side of the

truck. Sergeant Alvarez then walked around to the passenger side and asked

Reyes-Moreno a series of questions similar to those he posed to Cortez. 2

      While talking with Reyes-Moreno, Sergeant Alvarez noticed the two adult

men in the back seat of the pickup. He asked Reyes-Moreno about the men, and

later testified that she became defensive “like she didn’t want to be asked any

questions about the people that she was with.” R. at 108. Ultimately, Reyes-

Moreno said she did not know the men and that she and Cortez had picked them

up at a gas station. Sergeant Alvarez asked the men for identification. Initially,

neither responded. They looked straight ahead “as if they didn’t hear what

[Sergeant Alvarez] said.” R. at 101. After another inquiry, the men simply

replied “no.” Id.

      At this point in time, approximately seven minutes into the stop, Sergeant

Alvarez returned to his police vehicle and radioed for assistance from Border

Patrol. He then proceeded to complete the remaining portions of the traffic stop,

including discussing how fast Cortez had been going, what her options were for

paying the ticket, and whether she planned to pay or contest the ticket.


      2
         Specifically, Sergeant Alvarez asked where they were coming from; why
they had been in Douglas; how long they had been there; and who had traveled
there together.

                                        -5-
      Sergeant Alvarez also continued to ask Cortez questions regarding whom

she was traveling with, the circumstances surrounding picking up the two men,

and whether there are a lot of lakes in Alabama. 3 During this time, Sergeant

Gomez, another New Mexico State Police Officer, arrived on the scene. She

discussed Cortez’s speed with Sergeant Alvarez and participated in some of the

questioning of Cortez.

      Approximately twenty minutes into the stop, Border Patrol arrived. Shortly

thereafter, Sergeant Alvarez indicated the traffic stop had concluded, returning

Cortez’s license and providing her with a completed citation. In the subsequent

immigration investigation conducted by Border Patrol, the two adult men admitted

they were undocumented and present in the United States unlawfully.

      As a result, Cortez and Reyes-Moreno were charged with conspiracy to

transport undocumented persons under 8 U.S.C. § 1324(a)(1)(A)(v)(I). In district

court, they filed a joint motion to suppress evidence and statements obtained from

the traffic stop. Relying on Rodriguez v. United States, 575 U.S. 348 (2015), they

argued that Sergeant Alvarez violated their Fourth Amendment rights by

impermissibly extending the scope of the stop beyond its mission without

independent reasonable suspicion. They also contended Sergeant Alvarez


      3
          With respect to inquiring about lakes in Alabama, Sergeant Alvarez
testified that “the address on the registration or on [Cortez’s] license said
something Lake, so I was just — I was having a conversation.” R. at 121.

                                        -6-
violated their Fifth Amendment rights by questioning them without first providing

Miranda warnings.

      The district court denied the motion. With respect to the Fourth

Amendment claims, the district court rejected the notion that any of Sergeant

Alvarez’s conduct impermissibly extended the scope or duration of the stop. As

to the Fifth Amendment claims, it found the circumstances of the stop did not

necessitate Miranda warnings because neither Cortez nor Reyes-Moreno ever

faced custodial interrogation. Cortez and Reyes-Moreno subsequently pleaded

guilty, but reserved the right to appeal the district court’s denial of their

suppression motion.

                                    II. Analysis

      Cortez and Reyes-Moreno allege the district court erred by denying their

motion to suppress in the face of Fourth and Fifth Amendment violations.

      When reviewing the denial of a motion to suppress, “we view the evidence

in the light most favorable to the government, accept the district court’s findings

of fact unless they are clearly erroneous, and review de novo the ultimate question

of reasonableness under the Fourth Amendment.” 4 United States v. McNeal, 862


      4
          This represents the standard of review on appeal when the government
prevails. It is not the appropriate standard for the district court to apply in the
first instance when hearing a motion to suppress evidence. The district court
erred by doing so below. See R. at 66 (stating that “in deciding a motion to
                                                                         (continued...)

                                           -7-
F.3d 1057, 1061 (10th Cir. 2017) (quoting United States v. Lopez, 849 F.3d 921,

925 (10th Cir. 2017)).

      A. Fourth Amendment

      The Fourth Amendment guarantees the right of people to be “secure in their

persons, houses, papers, and effects against unreasonable searches and seizures.”

U.S. Const. amend. IV. A traffic stop is a seizure for Fourth Amendment

purposes, subject to the reasonableness requirement therein. United States v.

Pettit, 785 F.3d 1374, 1379 (10th Cir. 2015). To be reasonable, a traffic stop

must be justified at its inception and the officer’s actions must be “reasonably




      4
        (...continued)
suppress, the Court views the evidence in the light most favorable to the United
States”). Our research discloses that multiple district courts in this circuit have
committed the same error. See, e.g., United States v. Cruz, 338 F. Supp. 3d 1235,
1240 (D.N.M. 2018); United States v. Turner, No. 13-40050-01-JAR, 2013 WL
5727404, at *9 (D. Kan. Oct. 22, 2013). On a motion to suppress, “the district
court must assess the credibility of witnesses and determine the weight to give to
the evidence presented; the inferences the district court draws from that evidence
and testimony are entirely within its discretion.” United States v. Goebel, 959
F.3d 1259, 1265 (10th Cir. 2020).
       Cortez and Reyes-Moreno argue in their reply brief that the district court’s
error requires reversal. But this argument comes too late. Where a litigant fails
to raise an issue in an opening brief, that party waives that issue. State Farm Fire
& Cas. Co. v. Mhoon, 31 F.3d 979, 984 n.7 (10th Cir. 1994). As we have
repeatedly held, we “will not entertain issues raised for the first time on appeal in
an appellant’s reply brief.” Platt v. Winnebago Industries, Inc., 960 F.3d 1264,
1271 (10th Cir. 2020) (quoting Anderson v. U.S. Dep’t of Labor, 422 F.3d 1155,
1174 (10th Cir. 2005)). Accordingly, we decline to consider Cortez and Reyes-
Moreno’s argument with respect to the standard of review.

                                         -8-
related in scope” to the “mission of the stop.” United States v. Mayville, 955 F.3d
825, 829 (10th Cir. 2020) (quoting Rodriguez, 575 U.S. at 356). 5

      An officer’s authority to seize the occupants of a vehicle ends when “tasks

tied to the traffic infraction are—or reasonably should have been—completed.”

Rodriguez, 575 U.S. at 354. An officer may not constitutionally prolong a stop

beyond that point except where (1) the seized individual consents or (2) the

officer has independent reasonable suspicion of criminal wrongdoing on behalf of

the seized individual that justifies further investigation. See Mayville, 955 F.3d at

830 (citing Rodriguez, 575 U.S. at 354–57); see also Pettit, 785 F.3d at 1379

(“Continued detention is lawful only if the encounter becomes consensual or if,

during the initial lawful traffic stop, the officer develops a ‘reasonable suspicion’

that the detained person is engaged in criminal activity.”).

      Cortez and Reyes-Moreno argue that Sergeant Alvarez unreasonably

extended the scope of the stop by asking questions unrelated to the mission of

writing a traffic citation, and that he did so without independent reasonable

suspicion of criminal wrongdoing. 6 Taking these arguments in reverse order, we

      5
        Cortez and Reyes-Moreno do not dispute that the stop was justified at its
inception, requiring us to address only the second inquiry of whether it remained
reasonable throughout.
      6
         Cortez and Reyes-Moreno also contend Sergeant Alvarez lacked the
authority to perform “the functions of an immigration officer,” rendering the stop
invalid. Aplt. Br. at 17 (citing Arizona v. United States, 567 U.S. 387, 408
                                                                      (continued...)

                                         -9-
conclude that Sergeant Alvarez developed reasonable suspicion approximately

seven minutes into the stop and did not unreasonably prolong the stop through

unrelated questioning before that point.




      6
        (...continued)
(2012)). It is true that Sergeant Alvarez may have lacked the authority to validly
detain and investigate someone unlawfully present in the United States for civil
immigration offenses. See Arizona, 567 U.S. at 413. But Congress explicitly
granted him and other local police officers the authority to investigate and arrest
individuals for the criminal activity at issue here—transporting undocumented
aliens. 8 U.S.C. § 1324(c) (“No officer or person shall have authority to make
any arrests for a violation of any provision of this section except officers and
employees of the Service designated by the Attorney General, either individually
or as a member of a class, and all other officers whose duty it is to enforce
criminal laws.” (emphasis added)); see also Valle del Sol Inc. v. Whiting, 732
F.3d 1006, 1025 (9th Cir. 2013) (“Section 1324(c) allows state and local law
enforcement officials to make arrests for violations of § 1324.”); Santos v.
Frederick Cty. Bd. of Comm’rs, 725 F.3d 451, 464 (4th Cir. 2013) (same).
Indeed, the Supreme Court even recognized this authority in Arizona—the only
case Cortez and Reyes-Moreno rely on for their authority-based argument. 567
U.S. at 409 (recognizing 8 U.S.C. § 1324(c) as one “specific[] limited
circumstance[] in which state officers may perform the functions of an
immigration officer”).
       Consistent with this authority, our case law confirms local law enforcement
may detain individuals for reasonable periods of time to await immigration
officials where the officers have reasonable suspicion that illegal trafficking is
occurring. See, e.g., United States v. Cota-Herrera, 75 F. App’x 695, 698 (10th
Cir. 2003) (reasonable suspicion of alien trafficking justified state trooper’s
fifteen-to-twenty minute detention until immigration officials arrived).
Accordingly, it is clear Sergeant Alvarez was not acting outside of his authority,
in investigating the transportation of undocumented aliens once he obtained
reasonable suspicion that such criminal activity was afoot.

                                           -10-
             1. Reasonable Suspicion

      Reasonable suspicion accrues when an officer possesses a “particularized

and objective basis for suspecting criminal conduct under a totality of the

circumstances.” Pettit, 785 F.3d at 1379 (quoting United States v. Cortez, 449
U.S. 411, 417–18 (1981)). This is not an onerous standard. United States v.

Kitchell, 653 F.3d 1206, 1219 (10th Cir. 2011). Although the government bears

the burden of demonstrating the reasonableness of the suspicion, it requires

“considerably less” than a preponderance of the evidence and “obviously less”

than probable cause. Pettit, 785 F.3d at 1379. The existence of reasonable

suspicion does not require the officer to rule out the possibility of innocent

conduct, and in assessing reasonable suspicion we defer to a police officer’s

training and ability to discern innocent conduct from suspicious behavior. See

United States v. Simpson, 609 F.3d 1140, 1146 (10th Cir. 2010).

      The United States contends Sergeant Alvarez developed reasonable

suspicion by the time he spoke to the two men in the back of the pickup, or

approximately seven minutes into the stop. We agree. At this time, the totality of

the circumstances included numerous factors indicating Cortez and Reyes-Moreno

may have been engaged in criminal transportation of undocumented aliens.

      First, the geography and context of the stop generated suspicion. See

United States v. Brignoni-Pence, 422 U.S. 873, 884–85 (1975) (noting “proximity


                                         -11-
to the [Mexico] border, the usual patterns of traffic on the particular road, and

previous experience with alien traffic are all relevant” factors in assessing

reasonable suspicion of alien trafficking). Here the stop occurred approximately

fifty miles from the Mexico border, with Cortez and Reyes-Moreno traveling

northbound away from the border on State Road 80. This particular road adds to

the reasonableness of suspicion because, as Sergeant Alvarez testified, State Road

80 is “unique” in that it is “the only route . . . directly from the border that

doesn’t have Border Patrol checkpoints.” R. at 14; United States v. Arvizu, 534
U.S. 266, 277 (2002) (noting that one of the factors which contributed to the

officer’s reasonable suspicion was the unusual route taken by the defendants,

which was commonly used by smugglers to avoid checkpoints); see also United

States v. Westhoven, 562 F. App’x 726, 728 (10th Cir. 2014) (relying on

testimony that “undocumented immigrant and drug smugglers used [Highway 80

in southern New Mexico] heavily due to the lack of border patrol checkpoints” in

finding reasonable suspicion existed). Cortez and Reyes-Moreno also both stated

they were coming from Douglas, Arizona, which lies directly on the border with

Mexico. Although not inconsistent with an innocent explanation, these factors

contribute to the reasonableness of suspecting Cortez and Reyes-Moreno of

trafficking. Brignoni-Pence, 422 U.S. at 884–85.




                                           -12-
      Second, Cortez and Reyes-Moreno’s evasiveness with respect to their

traveling companions contributes to the reasonableness of Sergeant Alvarez’s

suspicion. See United States v. Cash, 733 F.3d 1264, 1275 (10th Cir. 2013)

(holding evasiveness in response to questioning supports reasonable suspicion).

When initially asked with whom she was traveling, Cortez omitted any mention of

the two adult men. Reyes-Moreno similarly appeared evasive and defensive when

asked about the men. As Sergeant Alvarez testified, she reacted as if “she did not

want to be asked any questions about the people she was with.” R. at 29. Such

attempts to avoid discussing the identity of, and relationship among, traveling

companions contributes to the reasonable suspicion that some aspect of that

identity or relationship is incriminating.

      We routinely discount individuals’ reactions to encountering law

enforcement when they can be easily explained as the type of common response

triggered by a police interaction. Indeed, we have recognized that mere

nervousness does not alone generate reasonable suspicion because “it is common

for most people to exhibit signs of nervousness when confronted by a law

enforcement officer whether or not the person is currently engaged in criminal

activity.” United States v. Salzano, 158 F.3d 1107, 1113 (10th Cir. 1998). But

here, the omissions and evasiveness of Cortez and Reyes-Moreno speak to a

separate type of reaction not “normally anticipated during a citizen-police


                                         -13-
encounter.” Pettit, 785 F.3d at 1380 (finding extreme nervousness contributed to

reasonable suspicion because it was a reaction not ordinarily expected during

interactions with law enforcement). Ordinarily, citizens stopped for traffic

violations would not conceal or otherwise fail to acknowledge the presence of

traveling companions. Nor would they display a reluctance to discuss those

individuals or their relationship with them. Accordingly, Cortez and Reyes-

Moreno’s abnormal reactions contribute to reasonable suspicion.

      Third, the reactions of the men to Sergeant Alvarez’s questioning

confirmed his reasonable suspicion of Cortez and Reyes-Moreno. Not only did

the men not possess identification, but they both were unresponsive and

recalcitrant in the face of questioning. As Sergeant Alvarez testified, each looked

“straight [ahead] as if they didn’t hear” Sergeant Alvarez’s questions. R. at

27–28. Given the context, geography, and other circumstances of the stop thus

far, the men’s reluctance to engage with law enforcement suggested that they may

be undocumented aliens. This, in turn, supported the suspicion that those

traveling with them—Cortez and Reyes-Moreno—were in the process of

transporting them illegally.

      Finally, Cortez and Reyes-Moreno’s eventual explanations for traveling

with the men—that they had picked them up as hitch-hikers from a gas

station—contributed to reasonable suspicion despite being consistent and


                                        -14-
ostensibly providing an innocent explanation for their conduct. Pettit, 785 F.3d at

1379 (“[F]actors consistent with innocent travel may contribute to reasonable

suspicion.”). Sergeant Alvarez was not required to credit their story, see id., and

it is understandable why he would not. After all, it is peculiar to some that two

women entrusted with their sister’s small children would pick up two strange men

they met at a gas station and then permit them to travel alone in the back seat in

close proximity to one of the children—an eleven year-old. Such “bizarre”

choices can contribute to reasonable suspicion. See United States v. White, 584
F.3d 935, 951 (10th Cir. 2009).

      Of course, not every odd decision warrants suspicion simply “because it

indicates a choice that the typical person, or the officer, would not make.”

Simpson, 609 F.3d at 1149. But here Cortez and Reyes-Moreno’s decision to let

their young nephew ride in the back with these men undercuts their proffered

explanation that the men were complete strangers. Instead, their apparent comfort

with the men suggests a closer relationship consistent with transporting them

illegally. Although not alone sufficient to give rise to reasonable suspicion, this

warrants consideration in the analysis.

      On the whole, these circumstances established reasonable suspicion that

Cortez and Reyes-Moreno were transporting undocumented aliens. Our

conclusion in this respect gives significant weight to the proximity to the border


                                          -15-
and the fact that State Road 80 is unique for having no Border Patrol checkpoints.

Were a similar stop conducted in the middle of the country, our analysis might

turn out differently. But here we conclude that, approximately seven minutes into

the stop, Sergeant Alvarez possessed sufficient justification to detain Cortez and

Reyes-Moreno in order to further investigate his suspicions of trafficking.

      Cortez and Reyes-Moreno rely on United States v. De La Cruz to counter

the suggestion that reasonable suspicion developed. See 703 F.3d 1193 (10th Cir.

2013). There, in assessing a stop that occurred in Tulsa, Oklahoma, we held an

officer lacked reasonable suspicion to continue detaining the driver of a vehicle

merely because a passenger—who was in the United States unlawfully—fled the

vehicle upon encountering the police. Id. at 1196. We found the passenger’s

unlawful presence in the United States failed to generate reasonable suspicion

with respect to the driver because such conduct constituted only a “status crime,

which would not necessarily suggest that the driver of the vehicle . . . was also

involved in criminal activity.” Id. at 1198. We also rejected the government’s

theory that the driver could be reasonably suspected of transportation under 8

U.S.C. § 1324(a)(1)(A)(ii) because we found that statute precluded only

transportation that “furthers an alien’s violation” and does not “encompass

persons who come into daily contact with undocumented aliens.” Id. at 1199.




                                         -16-
      Cortez and Reyes-Moreno would have us extend De La Cruz to the present

circumstances and hold that their passengers’ unlawful presence cannot cast

suspicion on Cortez and Reyes-Moreno, but the facts of the present case differ

significantly. Unlike in De La Cruz, where we emphasized that the seizure

occurred “a significant distance from the U.S. border,” here the stop occurred

only fifty miles from the Mexico border. Id. In fact, in De La Cruz, we

considered that the reasonable suspicion analysis may differ in such

circumstances. Id. at 1198 (noting that the analysis may be different “if the stop

occurred close to the U.S.-Mexican border on a highway or road frequently used

by illegal immigrants to enter the United States undetected”). The instant appeal

presents such a case where the geography and context of the stop warrant a

different outcome.

      Moreover, unlike De La Cruz, here additional facts support suspicion of

Cortez and Reyes-Moreno beyond mere proximity to those unlawfully present in

the United States. For example, Cortez and Reyes-Moreno were evasive and

defensive when asked questions about with whom they were traveling. When

considered in conjunction with the location of the stop, these additional facts

provide a much stronger basis on which to conclude reasonable suspicion of

trafficking exists.




                                        -17-
              2. Unreasonable Delay Under Rodriguez

       Having established reasonable suspicion accrued approximately seven

minutes into the stop, justifying the extension until Border Patrol arrived, we turn

to address whether any Fourth Amendment violation occurred prior to that point.

Cortez and Reyes-Moreno argue Sergeant Alvarez unreasonably prolonged the

stop through delinquency and by asking questions unrelated to the mission of

issuing a traffic citation.

       A traffic stop may “last no longer than is necessary” to complete the

mission of the stop. Rodriguez, 575 U.S. at 354. The mission of the stop

includes both addressing the traffic violation warranting the stop and attending to

“related safety concerns.” Id. at 354, 356 (holding “negligibly burdensome

precautions” are permissible to protect officer safety in light of the fact that the

government’s “officer safety interest stems from the mission of the stop itself”);

United States v. Gurule, 935 F.3d 878, 884 (10th Cir. 2019) (“[T]he tolerable

duration of police inquiries in the traffic-stop context is determined by the

seizure’s ‘mission’—to address the traffic violation that warranted the stop, and

attend to related safety concerns.”).

       As a preliminary matter, to the extent Cortez and Reyes-Moreno argue

Sergeant Alvarez was unreasonably delinquent in executing the citation during the

first seven minutes of the stop, we reject that contention. “Rodriguez does not


                                          -18-
prohibit all conduct that in any way slows the officer from completing the stop as

fast as humanly possible.” United States v. Campbell, 912 F.3d 1340, 1353 (11th

Cir. 2019). Although it is appropriate to consider police diligence, Rodriguez,
575 U.S. at 354, the mere fact that an officer could, conceivably, have performed

a task more quickly than he did fails, on its own, to generate a Fourth Amendment

violation. “This is because reasonableness—rather than efficiency—is the

touchstone of the Fourth Amendment.” Mayville, 955 F.3d at 827; see also

Rodriguez, 575 U.S. at 354 (holding that “[a]uthority for the seizure thus ends

when tasks tied to the traffic infraction are—or reasonably should have

been—completed” (emphasis added)).

      Here, nothing suggests any unreasonable delay or delinquency in the

manner Sergeant Alvarez conducted the first seven minutes of the stop. He

testified that he completed the stop in a way that was consistent with his

customary practice. And the dashboard camera reveals nothing to the contrary.

      Thus, we turn to Cortez and Reyes-Moreno’s primary argument—that

Officer Alvarez impermissibly extended the stop by asking questions unrelated to

its mission. This we similarly find unavailing.

      Our precedents establish that, in the context of an ordinary traffic stop, law

enforcement may engage in certain inquiries without running afoul of the Fourth

Amendment. For example, an officer may perform those activities necessary to


                                        -19-
completing the citation such as “request[ing] a driver’s license and registration,

run[ning] requisite computer checks, and issu[ing] citations or warnings.” Pettit,
785 F.3d at 1379. An officer may also inquire about the driver’s travel plans and

the identity of the individuals in the vehicle. Id.; United States v. Cone, 868 F.3d
1150, 1154 (10th Cir. 2017) (finding general questions regarding travel plans and

identity reasonable under the Fourth Amendment); United States v. Morgan, 855
F.3d 1122, 1126 (10th Cir. 2017) (holding officer’s questions regarding identity

did not exceed the scope of a Terry stop).

      In addition, because “[t]raffic stops are especially fraught with danger to

police officers,” law enforcement personnel may take “certain negligibly

burdensome precautions in order to complete [their] mission safely.” Rodriguez,
575 U.S. at 356. These may include conducting criminal record checks, searching

for outstanding warrants, or asking limited questions directed at ensuring officer

safety. Id.; Cone, 868 F.3d at 1153–54.

      What law enforcement may not do is divert from the mission of the stop in

order to conduct general criminal interdiction or investigate other crimes. See

Rodriguez, 575 U.S. at 356 (holding “[o]n-scene investigation into other crimes . .

. detours from [the] mission” of the stop); Campbell, 912 F.3d at 1353 (“[A] stop

is unlawfully prolonged when an officer, without reasonable suspicion, diverts

from the stop’s purpose and adds time to the stop in order to investigate other


                                          -20-
crimes”). Nor may an officer engage in “safety precautions taken in order to

facilitate such detours.” Rodriguez, 575 U.S. at 356.

      With these principles in mind, we conclude none of Sergeant Alvarez’s

inquiries in the first seven minutes of the stop detoured from the stop’s mission.

First, Sergeant Alvarez was entitled to ask Cortez and Reyes-Moreno about their

own identities and the identities of their traveling companions. See Morgan, 855
F.3d at 1126; see also United States v. Fernandez, 600 F.3d 56, 60 (1st Cir. 2010)

(“[P]olice requests for identifying information typically do not trigger Fourth

Amendment concerns.”); Stufflebeam v. Harris, 521 F.3d 884, 888 (8th Cir. 2008)

(“[A] police officer does not violate the Fourth Amendment by inquiring into the

identity of a vehicle’s passenger during the course of a lawful traffic stop, even

absent reasonable suspicion that the passenger has committed a crime.”); United

States v. Diaz-Castaneda, 494 F.3d 1146, 1152 (9th Cir. 2007) (“The police may

ask people who have legitimately been stopped for identification without

conducting a Fourth Amendment search or seizure.”).

      As we explained in Morgan, officer safety interests justify inquiries into

identity because “[k]nowledge of identity may inform an officer that a suspect is

wanted for another offense, or has a record of violence or mental disorder.” 855
F.3d at 1126; see also Cone, 868 F.3d at 1154 (recognizing that inquiries as to

identity are permissible for the purpose of protecting officer safety). Sergeant


                                        -21-
Alvarez’s inquiries into the identities of Cortez, Reyes-Moreno, their niece and

nephew, and the two men fall into this category and are thus permissible.

       Sergeant Alvarez was similarly entitled to inquire as to Cortez and Reyes-

Moreno’s travel plans. United States v. Moore, 795 F.3d 1224, 1229 (10th Cir.

2015) (holding “[a]n officer may . . . generally inquire about the driver’s travel

plans” without violating the Fourth Amendment). As we explained in United

States v. Holt, such inquiries are justified because “[t]ravel plans typically are

related to the purpose of a traffic stop.” 264 F.3d 1215, 1221 (10th Cir. 2001) (en

banc), overturned on other grounds by Muehler v. Mena, 544 U.S. 93 (2005).

       Sergeant Alvarez’s questions regarding where Cortez and Reyes-Moreno

were coming from, where they were going, and how long they had stayed in

Douglas are permissible as they fit into the travel plans rubric and relate to the

mission of the stop. United States v. Alcaraz-Arellano, 441 F.3d 1252, 1259

(10th Cir. 2006) (“[A]n officer may routinely ask about travel plans . . . during a

lawful traffic stop.”). These questions could cast light on why Cortez had been

speeding, tying them to the initial justification for the stop. Holt, 264 F.3d at

1221 (explaining that such inquiries “may help explain, or put into context, why

the motorist was weaving (if tired) or speeding (if there was an urgency to the

travel)”).




                                         -22-
      The questions relating to whether Cortez was working in Douglas, whom

she was staying with while there, and what her boyfriend did for a living are

farther afield. But we find these questions permissible as the type of “negligibly

burdensome” inquiries directed at ensuring officer safety. See United States v.

Rice, 483 F.3d 1079, 1084 (10th Cir. 2007) (“While a traffic stop is ongoing . . .

an officer has wide discretion to take reasonable precautions to protect his

safety.”). As Sergeant Alvarez testified, he routinely asks innocuous background

questions to assess driver stress, nervousness, and evasiveness to help gauge the

degree of caution necessary in conducting a stop. R. at 162 (testifying that he

“engage[s] [people] in conversation . . . [f]or officer safety, to get a feel for

what’s going on, who you’re dealing with”); id. (noting that his practice is to

“have a conversation with [people] . . . on the side of the road we talk about

travel itinerary, you know what brings them to New Mexico, and based on that,

you know, we’ll determine okay, it’s common motoring public”).

      The specific questions Sergeant Alvarez posed here represent only a few

conversational inquiries related to the identity and travel plans he and Cortez had

been discussing. After asking them, apparently satisfied that more precautions

were unnecessary, he immediately returned to the business of completing the stop.

Such questioning is consistent with both the public’s expectations regarding

ordinary inquiries incidental to traffic stops and taking the least burdensome


                                          -23-
approach to ensuring officer safety. See Cone, 868 F.3d at 1153–54 (holding

asking a driver questions regarding his or her criminal history is justifiable as a

negligibly burdensome inquiry in part because “allowing the officer to ask the

question may provide important clues pertaining to safety, such as nervous or

evasive responses”).

      Furthermore, after a review of the record, we are not convinced these

questions were posed as a pretext to “facilitate” a detour into investigating other

crimes. See Rodriguez, 575 U.S. at 356. A useful comparison here are the

questions Sergeant Alvarez and Sergeant Gomez posed to Cortez in the last

thirteen minutes of the stop. During that period, despite already knowing their

identities, Sergeant Alvarez asked Cortez whether she and Reyes-Moreno were

biological sisters, inquired whether there were a lot of lakes in Alabama, and

asked Cortez a series of repetitive questions regarding how long Reyes-Moreno

had been in Douglas. Both Sergeant Alvarez and Sergeant Gomez also inquired

in depth regarding the circumstances of picking up the two men.

      Unlike the questioning in the first seven minutes of the stop, these inquiries

fail to relate to the mission of the stop. They neither helped investigate the

original infraction—speeding—nor could they reasonably be characterized as

relating to officer safety. Such inquiries could not be justified as an attempt to

“get a feel for what’s going on” or assuring the officers that Cortez did not pose a


                                         -24-
threat. R. at 162. At this point in the stop, Sergeant Alvarez had already engaged

Cortez in conversation. After having made his preliminary inquiries, Sergeant

proceeded with the traffic stop without taking any additional precautionary

measures. He even let Cortez stand next to him and his police vehicle while he

completed portions of the citation.

      Such an approach signals that from approximately seven minutes into the

stop, Sergeant was comfortable with the fact that Cortez posed no threat to his

safety, and no longer needed to take any precautions in that regard. Accordingly,

“view[ing] the officer’s conduct through a filter of common sense and ordinary

human experience,” we can assume without deciding that Sergeant Alvarez’s

questioning of Cortez during the final thirteen minutes of the stop would have

been impermissible, if it had not been justified by independent reasonable

suspicion. See United States v. Rice, 483 F.3d 1079, 1083 (10th Cir. 2007).

      But in light of the reasonable suspicion that did accrue, that question is not

before us. And, in contrast to the questioning in the latter portion of the stop, we

find Sergeant Alvarez’s questioning in the first seven minutes of the stop

permissible as related to the mission of the stop. Accordingly, no Fourth

Amendment violation occurred.




                                         -25-
      B. Fifth Amendment

       Cortez and Reyes-Moreno also allege violations of their Fifth Amendment

rights due to Sergeant Alvarez questioning them without providing Miranda

warnings. But Miranda warnings only need to be given once a suspect is in “custody”

and faces questioning that constitutes “interrogation.” United States v. Jones, 523
F.3d 1235, 1239 (10th Cir. 2008). Here, neither Cortez nor Reyes-Moreno faced

custody, precluding any Fifth Amendment violation.

      An individual is in custody when a reasonable person in the suspect’s position

would understand his or her situation as “the functional equivalent of formal arrest.”

United States v. Revels, 510 F.3d 1269, 1273 (10th Cir. 2007). This is an objective

inquiry that considers the totality of the circumstances. Id. at 1275. The Supreme

Court clarified in Berkemer v. McCarty that investigatory detentions such as ordinary

traffic stops generally fall short of placing the detainee in custody. 468 U.S. 420, 440

(1984) (holding the “noncoercive aspect of ordinary traffic stops prompts us to hold

that persons temporarily detained pursuant to such stops are not ‘in custody’ for the

purposes of Miranda”); see also United States v. Eckhart, 569 F.3d 1263, 1275 (10th

Cir. 2009) (“Generally, Miranda warnings are . . . not implicated in the context of a

valid Terry stop.”).

      This general principle controls here. Nothing about the circumstances of the

traffic stop suggest anything beyond an ordinary Terry stop occurred. As we observed


                                          -26-
in Eckhart, the “police citizen encounter envisioned by the Court in Terry usually

involves no more than a very brief detention without aid of weapons or handcuffs, a

few questions relating to identity and the suspicious circumstances, and an

atmosphere that is substantially less police dominated than that surrounding [formal

arrest].” 569 F.3d at 1275–76.

      This precisely describes the circumstances of Cortez and Reyes-Moreno’s

detention. Sergeant Alvarez was conversational and non-threatening. United States v.

Rogers, 391 F.3d 1165, 1170 (10th Cir. 2004) (subject not in custody where officers

“were courteous and non-threatening”). He followed his normal practices in

conducting the stop. No physical restraints were ever mentioned, threatened, or used.

Nor was there ever a need to use, brandish, or even discuss Sergeant Alvarez’s

firearm. Indeed, the questioning of Cortez and Reyes-Moreno related mainly to run-

of-the-mill traffic inquiries, and nothing in the record suggests the sort of encounter

that would be comparable to a formal arrest. By all standards, the stop was an

ordinary Terry stop lasting only twenty minutes. Accordingly, the general rule

precluding the necessity of Miranda warnings in such circumstances applies.

      Cortez and Reyes-Moreno cite to United States v. Revels—in which this court

affirmed the suppression of statements obtained in violation of the Fifth

Amendment—but that case is readily distinguishable. See 510 F.3d at 1271–72. In

Revels, seven police officers entered the defendant’s home at 6:00 AM by force to


                                           -27-
execute a search warrant. They immediately handcuffed the defendant, who was

wearing nothing but her underwear, and forced her to the ground. Subsequently, after

searching the house and discovering a bag of cocaine, the officers uncuffed the

defendant so she could change into clothes. Without re-cuffing her, three officers

brought her into a separate room, held up the bag of cocaine in front of her, and asked

questions in an “accusatory manner.” Id. at 1276. At this point, the defendant

provided incriminating statements she later sought, successfully, to suppress on the

basis that she had never been properly Mirandized.

      Due to the drastic differences in circumstances, Revels provides no support for

the contention that Cortez and Reyes-Moreno’s statements here should be suppressed.

Sergeant Alvarez’s polite questioning in the context of an ordinary traffic stop is a far

cry from the intimidating, police-dominated atmosphere present in Revels in which

law enforcement relied on force and physical restraints.

                                      III. Conclusion

      For the reasons discussed herein, we conclude neither Cortez nor Reyes-

Moreno suffered a Fourth or Fifth Amendment violation during the traffic stop.

Accordingly, we AFFIRM the district court’s denial of their joint motion to suppress.




                                           -28-